Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          This communication is responsive to applicants amendments and remarks of 4/8/2022.  The amendments have been entered.   Claims 11-13, 15-16 are now pending.  Claims 1-10, 14, has been canceled.

Allowable Subject Matter
3.           The indicated allowability of claim 11 (claim 11 and previous claim 14) is withdrawn in view of the newly discovered reference(s) to Brewster et al. (US Patent Application Publication No: 2021/0055495 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
4.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.          Claims 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPBELL, Brent (WO 2017/019910 A1) in view of Brewster et al. (US Patent Application Publication No: 2021/0055495 A1).
             Regarding claim 11, CAMPBELL, Brent teaches a fiber optic apparatus (see fig. 50), comprising: a chassis (410 in fig. 50); wherein the chassis (410, fig. 50) is configured to support a fiber optic connection density of at least four hundred thirty-two (432) fiber optic connections per U space (see page 27, lines 23-26).   CAMPBELL, Brent differs from the claimed invention in that CAMPBELL, Brent does not disclose the chassis (410, fig. 50) is based on using at least one dual ferrule very small form factor (VSFF) component that comprises at least two hundred sixteen (216) dual-ferrule VSFF components.   Brewster teaches the use of fiber optic assemblies for receiving, managing, and facilitating access to fiber connectors (see abstract and figs. 1, 2, 3), wherein a chassis (100 in figs. 1, 2, 3, 4) can receive an adapter panel (see 128 in figs. 3, 4, 5) with a plurality of small dual-ferrule fiber connectors (see 134 in figs. 5A, 5B, 5C, the “MDC connectors”) to provide connections for optical fibers (see paragraph 0037, lines 22-29).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate or provide optical components, such as an adapter with a plurality of small dual-ferrule fiber connectors, as it is disclosed by Brewster, for the chassis assembly of CAMPBELL, Brent to provide fiber connections for connecting optical fibers in the assembly.   As to the use of at least two hundred sixteen (216) dual-ferrule VSFF components, Brewster further teaches the use of 120 dual-ferrule fiber connectors (or MDC connectors) (see paragraph 0037, lines 28-29).   Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate or provide a plurality and high number of optical connectors (or components), such dual-ferrule connectors, for example, 120 dual-ferrule connectors (as it is disclosed by Brewster), or for example 216 dual-ferrule connectors (or MDC connectors), as it is taught by Brewster, for the chassis assembly of CAMPBELL, Brent to provide a plurality and high number of fiber connections for connecting a plurality of optical fibers to the chassis assembly.

                 Regarding claims 12 and 13, the chassis system of CAMPBELL, Brent modified by Brewster differs from the claimed invention in that of CAMPBELL, Brent and Brewster do not specifically disclose the chassis is configured to support fiber optic connection density of at least four hundred eighty-six (486) fiber optic connections per U space, or to support a fiber optic connection density of at least five hundred fifty-eight (558) fiber optic connections per U space.   However, CAMPBELL, Brent further teaches the chassis 410 can support different fiber optic connection densities such as 200 fiber connections per rack unit, or 576 fiber connections per rack unit (see page 27, lines 23-27).   Therefore, it would have been obvious that the chassis 410 of CAMPBELL Brent, can also support fiber optic connection densities, for example, such as four hundred eighty-six (486) fiber optic connections per U space, or five hundred fifty eight(558) fiber optic connections per U space, to provide a chassis of various sizes or densities that can route a high number of fiber cables.

                Regarding claim 15, Brewster teaches the use of VSFF component that comprises of connectors such as MDC connectors (see paragraph 0037, lines 22-29).  

6.             Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPBELL, Brent (WO 2017/019910 A1) in view of Brewster et al. (US Patent Application Publication No: 2021/0055495 A1) and in further view of Leigh et al. (US Patent No: 10,725,252 B1).
                 Regarding claim 16, the chassis system of CAMPBELL, Brent modified by Brewster differs from the claimed invention in that of CAMPBELL, Brent and Brewster do not specifically disclose the VSFF component comprises of SN connector.   Leigh teaches the use of fiber optics duplex ferrule connectors such as MDC connectors and SN connectors (see col. 1, lines 16-24, col. 11, lines 5-10).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide optical connectors such dual ferrule connectors of SN type, as it is taught by Leigh, for the fiber coupling and connections in the chassis system of CAMPBELL Brent, modified by Brewster, to provide optical coupling and connections of low loss.

Conclusion
7.            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               Bell et al. (US Patent Application Publication No: 2021/0080671 A1) is cited to show an optical module with an adapter (see fig. 11C) that receives 17 dual-ferrule connectors (see 350A in fig. 11C) such as MDC connectors (see paragraphs 0034, 0064).
               Berdan et al. (US Patent No: 11,221,455 B2) is cited to show a chassis assembly (see fig. 3) with distribution ports (268, fig. 3) that receives 2x32 adapters (see col. 7, line 10) such as MDC adapters (see col. 6, lines 66-67, col. 7, lines 1-11).

8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636